                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Abdul Hakiym Ismaiyl,                        )       CASE NO. 1:18 CV 2984
                                             )
               Plaintiff,                    )       JUDGE PATRICIA A. GAUGHAN
                                             )
        v.                                   )
                                             )
Donald C. Nugent,                            )        Memorandum of Opinion and Order
                                             )
               Defendant.                    )


       This matter is before the Court on the complaint of plaintiff Abdul Hakiym Ismaiyl

(“plaintiff”) against defendant Donald C. Nugent (“defendant”) (Doc. 1), and on plaintiff’s

motion to proceed with this matter in forma pauperis (Doc. 2). The motion to proceed in forma

pauperis is granted. For the reasons that follow, the complaint is dismissed.

BACKGROUND

       The instant complaint is related to a closed civil action in the Northern District of Ohio,

Case No. 1:16-cv-1314 (“Closed Case”). In the Closed Case, Ismaiyl sued the mother of his

children, a case worker for the Cuyahoga County Department of Children and Family Services,

a judge and a magistrate of the Cuyahoga County Juvenile Court, Cuyahoga County

prosecutors, and a court-appointed guardian ad litem, alleging that these defendants conspired

against him in a prior child-custody case and a criminal prosecution that was pending at the time

in the Cuyahoga County Court of Common Pleas. See Ismaiyl v. Brown, No. 16-4308, 2018

WL 2273671, at *1 (6th Cir. Mar. 22, 2018). On September 1, 2016, defendant dismissed the
Closed Case pursuant to 28 U.S.C. § 1915 (Closed Case Docs. 8, 9). Ismaiyl filed a motion to

alter or amend judgment, and a motion for relief from judgment and to reopen the Closed Case,

both of which were denied by defendant (Closed Case Docs. 12, 19). In both post-judgment

motions, Ismaiyl argued that alleged errors by defendant regarding his claims led to the

improper dismissal of the Closed Case (see Doc. 1 at 12, ¶ 12; id. at 16, ¶ 16).

        Ismaiyl appealed defendant’s rulings on both post-judgment motions in the Closed Case

to the United States Court of Appeals for the Sixth Circuit (Closed Case Doc. 20). Plaintiff

states in the instant complaint that defendant’s alleged use of erroneous facts was raised before

the Sixth Circuit on appeal (see Doc. 1 at 19, ¶ 20). The Sixth Circuit affirmed defendant’s

rulings on both post-judgment motions in the Closed Case, and the United States Supreme Court

denied Ismaiyl’s petition for a writ of certiorari. Ismaiyl, 2018 WL 2273671, at *3, cert. denied,

139 S. Ct. 332 (2018).

        In the instant complaint, plaintiff recounts in great detail the proceedings in the Closed

Case. He contends that defendant deliberately used erroneous and false facts in decisions

rendered in the Closed Case, and that the Sixth Circuit deferred to defendant’s alleged use of

false facts in affirming defendant’s rulings in the Closed Case. Plaintiff contends that because

of defendant’s alleged “fraudulent misrepresentation” of Ismaiyl’s claims, the Closed Case was

not adjudicated on the merits and he was deprived of his right to substantive and procedural due

process under the Fourteenth Amendment (see Doc. 1 at 19-33, ¶¶ 20, 21, 25, 29, 30, 32, 35,

36). For relief, plaintiff requests that defendant’s judgment in the Closed Case not be enforced

and be vacated (id at 21, ¶ 22; id. at 34 ).

STANDARD OF REVIEW


                                                -2-
       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon

which relief can be granted, lacks an arguable basis in law or fact, or seeks monetary relief

against a defendant who is immune from such relief. Neitzke v. Williams, 490 U.S. 319, 325

(1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an

arguable basis in law or fact when it is premised upon an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) governs dismissal

for failure to state a claim under § 1915(e)(2)(B). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.

2010). A cause of action fails to state a claim upon which relief may be granted when it lacks

plausibility in the complaint. Twombly, 550 U.S. at 564.

       A plausible pleading must contain a short and plain statement of the claim showing that

the pleader is entitled to relief. Iqbal, 556 U.S. at 677-78. The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the complaint are true. Twombly, 550 U.S. at 555.

       When reviewing a complaint, the Court must construe the pleading in the light most

favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir.

1998) (citing Sistrunk, 99 F.3d at 197). That said, the Court is not required to conjure

unpleaded facts or construct claims against a defendant on behalf of a pro se plaintiff. See

Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of


                                                -3-
Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

DISCUSSION

       Plaintiff claims that this matter is an “action in equity” brought “to vacate a judgment”

(Doc. 1 at 5). He brings this action against a federal district court judge alleging the violation of

certain constitutional rights, and the Court construes this matter as a Bivens action. Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

       Defendant is Immune from Suit

       As a federal district court judge, defendant is immune from suits seeking monetary

damages or equitable relief. See Newsome v. Merz, 17 F. App’x 343, 345 (6th Cir. 2001)

(collecting cases). “Absolute judicial immunity protects the finality of judgments and

discourages inappropriate collateral attacks.” Johnson v. Edgar, No. 2:14-CV-256, 2015 WL

869320, at *1 (W.D. Mich. Feb. 27, 2015) (citing Forrester v. White, 484 U.S. 219, 225

(1988)). And, while there is no evidence here of any such conduct on the part of defendant,

“[j]udicial immunity ‘applies even when the judge is accused of acting maliciously and

corruptly,’ because such immunity benefits ‘the public, whose interest it is that the judges

should be at liberty to exercise their functions with independence and without fear of

consequences.’” Id. (quoting Pierson v. Ray, 386 U.S. 547, 554 (1967) (further citation

omitted)).




                                                 -4-
       Absolute judicial immunity is overcome only where the actions at issue were not taken

in the judge’s judicial capacity or were taken in the complete absence of all jurisdiction.

Mireles v. Waco, 502 U.S. 9, 10-11 (1991) (citations omitted). Neither exception applies here

with respect to the Closed Case – defendant acted within his jurisdiction and was performing his

judicial function.

       Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) because

defendant is immune from suit and, because, plaintiff fails to state a plausible claim upon which

relief can be granted. Johnson, 2015 WL 869320, at *1 (“The availability of absolute judicial

immunity is the proper subject of a Rule 12(b)(6) motion to dismiss.”) (citing Barnes v.

Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997)).

       Collateral Attack Doctrine Bars Instant Action

       This action is also barred by the collateral attack doctrine. “‘A collateral attack is a

tactic whereby a party seeks to circumvent an earlier ruling of one court by filing a subsequent

action in another court.’” In re I.E. Liquidation, Inc., No. 06-62179, 2015 WL 1568248, at *9

and n.2 (Bankr. N.D. Ohio Apr. 1, 2015) (quoting Pratt v. Ventas, Inc., 365 F.3d 514, 519 (6th

Cir. 2004)). “[T]he collateral attack doctrine precludes litigants from collaterally attacking the

judgments of other courts.” Id. (quoting Hobart Corp. v. Dayton Power & Light Co., 997 F.

Supp. 2d 835, 850 (S.D. Ohio 2014)) (emphasis removed and internal quotation marks and

further citation omitted). “‘[E]ven though an action has an independent purpose and

contemplates some other relief, it is a collateral attack if it must in some fashion overrule a

previous judgment.’” Harbinger Capital Partners LLC v. Ergen, 103 F. Supp. 3d 1251, 1265

(D. Colo. 2015) (quoting Meinhard–Commercial Corp., 462 F.2d 358, 360 (5th Cir. 1972)); see


                                                 -5-
also Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995) (“We have made clear that [i]t is for

the court of first instance to determine the question of the validity of the law, and until its

decision is reversed for error by orderly review, either by itself or by a higher court, its orders

based on its decisions are to be respected.”) (internal quotations omitted) (quoting Walker v.

Birmingham, 388 U.S. 307, 314 (1967) (further citation omitted)).

       Here, plaintiff seeks to vacate the judgment of the Closed Case due to alleged errors

committed by defendant. In so doing, plaintiff necessarily attacks and seeks to circumvent the

judgment in the Closed Case, the Sixth Circuit’s decision affirming the judgment in the Closed

Case, and the Supreme Court’s decision to deny Ismaiyl’s petition for a writ of certiorari.

Plaintiff acknowledges that the issues he raises in the complaint were argued in his post-

judgment motions in the Closed Case and on appeal to the Sixth Circuit (see Doc. 1 at 12, ¶ 12;

id. at 16, ¶ 16; id. at 19, ¶ 20). The instant action is an impermissible collateral attack upon the

judgment in the Closed Case and, for this additional reason, this action is dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B).

CONCLUSION

       For all of the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.
                                               /s/ Patricia A. Gaughan
                                               PATRICIA A. GAUGHAN
                                               United States District Judge
                                               Chief Judge
Dated: 1/7/19




                                                 -6-
